UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                         Chapter 7

TRANSCARE CORPORATION, et al.
                                                               Case No.: 16-10407 (SMB)
                                             Debtors.          (Jointly Administered)
-------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7
Trustee for the Estates of TransCare                           Adv. Proc. No. 18-1021
Corporation, et al.,
                           Plaintiff,

                 v.

LYNN TILTON, PATRIARCH PARTNERS
AGENCY SERVICES, LLC, PATRIARCH
PARTNERS, LLC, PATRIARCH
PARTNERS MANAGEMENT GROUP, LLC,
ARK II CLO 2001-1, LIMITED,
TRANSCENDENCE TRANSIT, INC., and
TRANSCENDENCE TRANSIT II, INC.
                           Defendants.
-------------------------------------------------------x

         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR ENTRY
          OF AN ORDER ALLOWING THE FILING OF DOCUMENTS UNDER
                                   SEAL

        The Plaintiff and Chapter 7 Trustee Salvatore LaMonica (the “Plaintiff”) respectfully

submits this memorandum of law opposing the above-captioned Defendants’ (the “Defendants”)

Motion for Entry of an Order Allowing the Filing of Documents Under Seal [Dkt. No. 88] (the

“Motion”). The Motion was filed without advance notice to the Plaintiff or any notice period, and

the Plaintiff is filing this Opposition quickly in order to preserve his rights and protect the estates

from unnecessary burdens of time and costs. In short, (i) the Motion will become moot on July

22, 2019, when the public trial in this proceeding starts, (ii) the Joint Pretrial Order [Dkt. No. 85]

already discloses publicly the information and certain documents for which the Motion seeks a
sealing order, (iii) many of the affected documents come from the above-captioned debtors’ (the

“Debtors”) own non-confidential records, and (iv) there are no trade secrets at issue in this case

and the information within the documents is at least three years’ old. Nevertheless, the Motion

states that the Defendants’ summary judgment motion, Rule 7056-1 statement, attorney

affirmation, and all 121 exhibits thereto will all be filed under seal (Motion at p. 2 (defining

“Sealed Documents” as all of the summary judgment motion papers and all exhibits annexed

thereto). For these reasons and others described below, the Trustee submits that the Motion must

be denied.

                                  FACTUAL BACKGROUND

       1.      On December 5, 2017, the Court entered the Stipulated Protective Order Governing

Non-Disclosure of Confidential Information [Dkt. No. 545 in Case No. 16-10407] (the

“Confidentiality Order”) in relation to the discovery sought by the Plaintiff from various Patriarch

Partners entities in the above-captioned main bankruptcy case.

       2.      The Confidentiality Order provided that a person responding to discovery “may

designate any document, information contained in a document, information revealed in an

interrogatory response, or information revealed during a deposition as ‘Confidential’ or

‘Confidential – Attorneys’ Eyes Only’ if the Party or Non-Party determines, in good faith, (i) that

such designation is necessary to protect its interests.…” [Dkt. No. 545 at § 1 (emphasis added).]

       3.      The Confidentiality Order also provided that a party “may use or disclose its own

documents or information in any manner it sees fit. This Stipulation shall not prevent or limit the

Trustee’s ability to review or use for any purpose documents or information within the Debtors’

possession, custody or control on or before their respective Petition Dates.” [Dkt. No. 545 at §

14.]



                                                 2
       4.      On February 22, 2018, the Plaintiff filed a Complaint against the Defendants and

certain other now-dismissed Patriarch Partners-related entities [Dkt. No. 1]. The Complaint related

to the prepetition conduct of the Defendants, certain postpetition conduct relating to the Debtors’

operations immediately following the bankruptcy filings, and postpetition transfers of sale

proceeds to Defendant Patriarch Partners Agency Services, LLC (“PPAS”) [see Dkt. No. 1].

       5.      Because the Defendants had designated a substantial number of documents as

confidential, the Plaintiff was required to obtain a sealing order for the Complaint. On February

22, 2018, the Court entered an order authorizing the Plaintiff to file the Complaint under seal and

directing that the Complaint would be unsealed as of the first date set for the initial pretrial

conference (April 12, 2018) unless a party in interest filed a motion demonstrating that the redacted

information was confidential [Dkt. No. 571 in Case No. 16-10407]. No such motion was filed and

the Complaint was accordingly unsealed.

       6.      On July 23, 2018, the Court entered an order providing that the Confidentiality

Order would apply in the above-captioned adversary proceeding [Dkt. No. 24].

       7.      On October 10, 2018, October 17, 2018, October 24, 2018, and October 29, 2018,

the Plaintiff took the depositions of Lynn Tilton and other witnesses employed by the Defendants

during the matters alleged in the Complaint. The Defendants requested that these depositions be

treated as wholly confidential pursuant to the Confidentiality Order, with specific confidentiality

designations to be provided shortly after the deposition transcripts were received. No such specific

confidentiality designations have ever been received by the Plaintiff.

       8.      On November 28, 2018, the Plaintiff publicly filed an Amended Complaint against

the Defendants covering the same factual time frame as the original Complaint [Dkt. No. 53].

       9.      On May 14, 2019, the Court entered the parties’ Joint Pretrial Order [Dkt. No. 85].

The Joint Pretrial Order contains about ten pages of publicly-filed stipulated facts and over thirty
                                                 3
pages of publicly-filed factual contentions, including references to and quotations from the trial

exhibits [see Dkt. No. 85]. The Defendants never raised confidentiality concerns relating to the

Joint Pretrial Order.

       10.      At the May 14, 2018 final pretrial conference in this adversary proceeding, the

Court stated that the July 22-24, 2019 trial would not have “a closed courtroom” and “[t]here are

no secret trials.” [Dkt. No. 86 at 7:5-15.]

                                              ARGUMENT

       11.      The Defendants’ motion for summary judgment has been noticed for hearing on

July 22, 2019 [Dkt. No. 87], at which point most or all of the documents will become public. As

most or all of them are listed as trial exhibits and the trial will be conducted publicly, they will

become public when the July 22-24, 2019 trial begins. The testimony will likewise be public. The

pending trial will render any sealing order moot.

       12.      Also, the Motion improperly seeks (i) to file under seal the Plaintiff’s own non-

confidential documents and other documents lacking a confidentiality designation and (ii) to

provide them to the Plaintiffs’ counsel “on a confidential basis” despite how the Confidentiality

Order provides that the Plaintiff can use the Debtors’ records “in any manner it sees fit.” For

example, the deposition transcripts to be filed under seal have not been appropriately designated

as confidential as the Defendants have never provided specific confidentiality designations (see

Exs. 1-4, 6-7, 15, 16, 116 to June 20, 2019 Declaration of Michael T. Mervis [submitted directly

to Chambers] (“Mervis Decl.”)). As another example, a quick read of the Motion and the summary

judgment papers shows that the Defendants seek to file under seal the following documents

produced by the Plaintiff:

             a. The Debtors’ communications with its lender Wells Fargo (see id. at Exs. 25-26,

                47, 55, 74, 76);
                                                 4
             b. The Debtors’ communications with third parties (see id. at Exs 32, 42);

             c. Internal communications within the Debtors (see id. at Exs. 22-24, 44);

             d. The Security Agreement between TransCare Corporation and PPAS (see id. at Ex.

                10); and

             e. The Debtors’ communications with the Defendants (see id. at Exs. 30, 54, 72, 77,

                78, 83).

       13.      Furthermore, the Defendants fail to meet their burden to justify a sealing order as

their sole claimed basis for filing under seal is that the documents were designated as confidential

(see Motion at ¶ 15). See In re Anthracite Capital, Inc., 492 B.R. 162, 177 (Bankr. S.D.N.Y. 2013)

(denying sealing motion). These documents concern the Debtors’ business from three years ago,

which business is no longer operating. They do not relate to any trade secrets or the Defendants’

internal finances. For example, after a quick read of the Defendants’ motion papers, many

examples of documents not meriting confidential treatment appear, including but not limited to:

             a. Board resolutions issued by TransCare Corporation’s board of directors (see Mervis

                Decl. at Exs. 27-29);

             b. Contracts entered into by the Debtors:

                    i. The publicly-available contract between debtor TransCare New York, Inc.

                        and the New York Transit Authority and amendments thereto (see Exhibits

                        5, 37 to Mervis Decl.) as well as communications between the Defendants

                        and the New York City Transit Authority (see id. at Ex. 50);

                    ii. The Credit Agreement between TransCare Corporation and PPAS, excerpts

                        of which have already been filed on the docket by both parties (see id. at

                        Ex. 8);



                                                 5
                   iii. The Consulting Agreement between TransCare Corporation and Carl Marks

                        Advisory Group, LLC (see id. at Ex. 65);

                   iv. The Engagement Agreement between the Debtors and their prepetition

                        bankruptcy counsel Curtis, Mallet-Prevost, Colt & Mosle LLP (see id. at

                        Ex. 87);

                    v. The Security Agreement between TransCare Corporation and Defendant

                        Ark II CLO 2001-1, Ltd. (see id. at Ex. 69); and

                   vi. The Loan and Security Agreement between the Debtors and Wells Fargo

                        N.A. and the Intercreditor agreement between Wells Fargo and PPAS (see

                        id. at Exs. 11-12);

             c. An exhibit appearing to be a transcript containing part of the Plaintiffs’ trial

                testimony within the pending National Labor Relations Board proceeding (see

                Mervis Decl. at Ex. 120);

             d. The Notice of Acceptance of Subject Collateral in Partial Satisfaction of Obligation

                effectuating the February 24, 2016 strict foreclosure (see id. at Ex. 112) and related

                Bill of Sale, Agreement to Pay and Transfer Statement providing for the transfer of

                the foreclosed assets (see id. at Ex. 114); and

             e. The Defendants’ communications with the Debtors (see id. at Exs. 18, 20, 32-36,

                38, 40, 45-46, 48-49, 52-53, 73, 75, 82-83, 89, 108), Wells Fargo (see id. at Exs.

                39, 42, 6-64, 84-86, 94, 99-102, 121), the Debtors’ prepetition bankruptcy counsel

                (see id. at Exs. 21, 68, 93 to Mervis Decl.), and Carl Marks (see id. at Exs. 66-67,

                70).

       14.      Additionally, most of these documents have already been described publicly and at

length within the Joint Pretrial Order [Dkt. No. 85]. The Defendants did not seek – and to date
                                                  6
have not sought – to file the Joint Pretrial Order under seal. For example, the Joint Pretrial Order

contained substantial and substantive information about the various contracts and loan documents

listed above, the documents above relating to the strict foreclosure, and the communications

between the parties and between the Defendants and third parties.

         15.     Also, a sealing order would impose substantial burdens in time and costs on the

Plaintiff and the Debtors’ estates. The proposed order provides that the documents filed under seal

would be provided to the Plaintiff’s undersigned counsel “on a confidential basis,” implying that

the Plaintiff would need to submit its own opposition papers under seal (apparently even for

documents and information obtained from the Debtors’ records if they were provided to counsel

as part of the unredacted motion papers). Additionally, the Defendants’ proposed order is wholly

inappropriate to the extent it purports to preclude the Plaintiff’s undersigned counsel from sharing

any documents or information filed under seal with the Plaintiff or his main counsel.

         16.     Responding to the Defendants’ summary judgment motion by the July 15, 2019

deadline they have set – or 24 days from today – while also filing under seal (and preparing for

the public July trial) presents meaningful challenges. The Defendants produced an incredible

number of documents with a confidential designation, including documents the Plaintiff intends to

use at trial and likely in response to the Defendants’ pending summary judgment motion.

         17.     Finally, it appears that the purpose of this Motion is to shield these proceedings (or

at least the more readily accessible filings, if not the trial itself) from being available to the parties

in related, pending actions. In particular, there are pending proceedings before this Court brought

by the WARN claimants 1 and a five-day trial was held in April and May 2019 before the National




1
    Ien v. TransCare Corp., et al., Adv. Proc. No. 16-1033 (Bankr. S.D.N.Y.).


                                                    7
Labor Relations Board in a proceeding that is still pending. 2 It is an inappropriate use of a sealing

order to use sealing to enable the Defendants to obtain a litigation advantage over third parties and

potentially assert inconsistent positions in different proceedings.

                                          CONCLUSION
       For the foregoing reasons, the Motion should be denied. At a minimum, any sealing order

should provide that the Plaintiff’s documents cannot be filed under seal and that any documents or

information filed under seal can be shared with the Plaintiff and his main counsel.

Dated: New York, New York
       June 21, 2019
                                               Respectfully submitted,


                                               /s/ Bijan Amini                _
                                               Bijan Amini
                                               Avery Samet
                                               Jaime B. Leggett
                                               STORCH AMINI PC
                                               2 Grand Central Tower
                                               140 East 45th Street, 25th Floor
                                               New York, New York 10017
                                               Tel: (212) 490-4100
                                               Fax: (212) 497-4208
                                               bamini@storchamini.com
                                               asamet@storchamini.com
                                               jleggett@storchamini.com

                                               Special Counsel to Chapter 7 Trustee Salvatore
                                               LaMonica




2
 In the Matter of Transcendence Transit II, Inc, Transcendence Transit, Inc, Patriarch Partners,
LLC, and Patriarch Partners Agency Services, and Local 1181-1061, Amalgamated Transit
Union, AFL-CIO, Case No. 29-CA-182049 (National Labor Relations Board).
                                                8
